Cole, J.
I concur with Mr. Justice Downee in holding that the tax deed on the sale of 1857 to George W. Wright was not invalidated because the redemption advertisement required to be made was not completed at least six months before the expiration of the period of redemption.
I have not examined the first point in the case sufficiently to express an opinion upon it and therefore do not wish to be understood as doing so.
By the Court. — The judgment of the circuit court is reversed, and a new trial ordered.